Exhibit 11 Statement of Computation of Per Share Earnings We compute earnings per share using the two-class method in accordance with Accounting Standards Codification Topic No. 260, “Earnings Per Share.” The two-class method is an allocation of earnings between the holders of common stock and a company’s participating security holders. Our outstanding non-vested shares of restricted stock contain non-forfeitable rights to dividends and, therefore, are considered participating securities for purposes of computing earnings per share pursuant to the two-class method. We had no other participating securities at September 30, 2015 or 2014. Contingently issuable shares associated with outstanding service-based restricted stock units were not included in the earnings per share calculations for the three-month and nine-month period ended September 30, 2015 as the vesting conditions had not been satisfied. The composition of basic and diluted earnings per share were as follows: (Dollars in thousands, except per share amounts) For the three months ended September 30: For the nine months ended September 30: Numerator Net income $ $ 11,451 $ $ 23,072 Less: distributed earnings allocated to non-vested stock ) Less: undistributed earnings allocated to non-vested restricted stock ) Numerator for basic earnings per share $ $ 11,359 $ $ 22,940 Effect of dilutive securities: Add: undistributed earnings allocated to non-vested restricted stock 12 50 57 60 Less: undistributed earnings reallocated to non-vested restricted stock ) Numerator for diluted earnings per share $ $ 11,359 $ $ 22,940 Denominator: Weighted average shares outstanding – basic 43,460,449 43,361,123 43,418,243 43,352,552 Effect of dilutive securities: Stock options and other awards 837 26,115 6,180 43,014 Weighted average shares outstanding – diluted 43,461,286 43,387,238 43,424,423 43,395,566 Basic earnings per share $ $ 0.26 $ $ 0.53 Diluted earnings per share $ $ 0.26 $ $ 0.53
